1844 (Rev.o2/19) Case 4:19-cv-00241-SMR GA COVER HEY 08/02/19 Page 1 of 7

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
putpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
IOWA LIBERTARIAN PARTY and JAKE PORTER, PAUL D. TATE, Secretary of State and State Commissioner of
Elections.
(b) County of Residence of First Listed Plaintiff Polk County County of Residence of First Listed Defendant _ Polk County
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S, PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(¢) Attorneys (Firm Name, Address, and Telephone Migr . Attorneys (If Known)
Julia A. Oferibakh, lowa Defenders, BLLG, 2183 86th St., Clive, lowa
515-868-0088 and Robert M. Bastress, Jr., Attorney at Law, P.O. Box

1295, Morgantown, WV 26507 304-319-0860

 

 

 

 

 

 

 

 

 

 

II. BASIS OF J URISDICTION (Place an “X” in One Box Only) I. CITIZENSHIP OF PRIN CIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government % 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Or x 1 Incorporated or Principal Place a4 a4
of Business In This State
2 U.S. Government 04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place gos 05
Defendant (indicate Citizenship of Parties in Item HD) of Business In Another State
Citizen or Subject of a O3 © 3 Foreign Nation go6 06
Foreign Country
IV. NATURE OF SUIT (Piace an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT _ TORTS FORFEITURE/PENALTY BANKRUPTCY OT HER STATUTES ]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure Cl 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine OG 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |O) 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 01 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
C1 140 Negotiable Instrument Liability O) 367 Health Care/ C1 400 State Reapportionment
C1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C1 820 Copyrights 0 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
C1 152 Recovery of Defaulted Liability CO 368 Asbestos Personal © 835 Patent - Abbreviated 0} 460 Deportation
Student Loans CF 340 Marine Injury Product New Drug Application |( 470 Racketeer Influenced and
(Excludes Veterans) CI 345 Marine Product Liability O 840 Trademark Cormpt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 01 370 Other Fraud 0 710 Fair Labor Standards 0 861 HIA (1395ff) C1 485 Telephone Consumer
1 160 Stockholders’ Suits C1 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
G 190 Other Contract Product Liability C1 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) |( 490 Cable/Sat TV
& 195 Contract Product Liability | C1 360 Other Personal Property Damage Relations O 864 SSID Title XVI 01 850 Securities/Commodities/
0 196 Franchise Injury C1 385 Property Damage (1 740 Railway Labor Act O 865 RSI (405(g)) Exchange
C1 362 Personal Injury - Product Liability 0) 751 Family and Medical O11 890 Other Statutory Actions
Medical Malpractice Leave Act & 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS O} 893 Environmental Matters
CO 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement C1 870 Taxes (U.S. Plaintiff 1 895 Freedom of Information
OC 220 Foreclosure &% 441 Voting O 463 Alien Detainee Income Security Act or Defendant) Act
C1 230 Rent Lease & Ejectment © 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party 896 Arbitration
0 240 Torts to Land 4 443 Housing/ Sentence 26 USC 7609 C1 899 Administrative Procedure
1 245 Tort Product Liability Accommodations 1 530 General Act/Review or Appeal of
© 290 All Other Real Property O 445 Amer. w/Disabilities -] 1) 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 462 Naturalization Application 950 Constitutionality of
(1 446 Amer. w/Disabilities -| J 540 Mandamus & Other | 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
OF 448 Education 555 Prison Condition
CO 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Onlv)

wi Original 2 Removed from GO 3 Remanded from [14 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
The First and Fourteenth Ams. to U.S. Constitution and 42 U.S.C. Sec. 1983

Brief description of cause: .
A suit for declaratory & injunctive relief regarding the validity of lowa's early filing deadline for minor political parties

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes ONo
VII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET ER
DATE SIGNATURE OF ATTORNEY OF RECORD
07/10/2019 /s/ Julia A. Ofenbakh
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 4:19-cv-00241-SMR-HCA Document1 Filed 08/02/19 Page 2 of 7

IN THE
UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF IOWA

IOWA LIBERTARIAN PARTY and
JAKE PORTER,

Plaintiffs,

VS. Civil Action No.
PAUL D. PATE, Secretary of State
and State Commissioner of Elections,

Defendant.
COMPLAINT

For their claims for relief, plaintiffs state as follows:
JURISDICTION

1. This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §§ 1331

and 1343.
PARTIES

2. The Iowa Libertarian Party is an unincorporated, Des Moines-based “nonparty political
organization” under Iowa Code Chapter 44 that has sponsored, sponsors, and intends to continue to
sponsor candidates in Iowa elections who support the Party’s libertarian ideals.

3. Plaintiff Jake Porter is a citizen and resident of Council Bluffs, Pottawattamie County,

Iowa, and intends to run in the 2020 election as the Libertarian Party candidate for United States
Case 4:19-cv-00241-SMR-HCA Document1 Filed 08/02/19 Page 3 of 7

Senator; he has previously run as a Libertarian candidate for Iowa Secretary of State and Governor.

4. Paul D. Pate is the Secretary of State for the State of Iowa and, as such and pursuant to
Iowa Code § 47.1, is the Iowa State Commissioner of Elections and is thereby charged with
oversight of lowa’s elections and enforcement of the State’s election laws; he is sued in his official
capacities.

FACTS

5. A “political party” is defined by Iowa law as a party whose candidate for president or
governor, as the case may be, received at least two percent of the total vote cast for that office in the
last general election. Iowa Code § 43.2.1.b.

6. A political party nominates its candidates at the primary election, which is held on the first
Tuesday after the first Monday in each even-numbered year; that is, between June 2 and 8 of an
‘election year. Iowa Code § 43.7.

7. A political organization that did not poll at least two percent of the presidential or
gubernatorial votes in the most recent general election is classified by Iowa as a “nonparty political
organization.” Iowa Code Chapter 44.

8. To run candidates as a nonparty political organization, plaintiff Libertarian Party may
nominate one candidate for each office through a convention or caucus that has the participation of
at least two hundred fifty voters and at least one eligible elector from each of at least twenty-five
counties in the State. Iowa Code Ann. § 44.1.

9. During its 2019 session, the Iowa Legislature amended Iowa Code § 44.4 to require that
nonparty political organizations’ nominations made pursuant to lowa Code § 44.1 must be filed with

the defendant no “later than 5:00 P.M. on the eighty-first day before the first Tuesday after the first
Case 4:19-cv-00241-SMR-HCA Document1 Filed 08/02/19 Page 4 of 7

Monday in June in each even-numbered year;” that is, the filing deadline for nonparty political
organizations falls between March 14" and 20" preceding a primary election.

10. The filing deadline for the Iowa Libertarian Party for the 2020 general election will be
March 14, 2020, while the general election will not be until November 3, 2020.

11. The filing deadline for nominations from nonparty political organizations in lowa Code
§ 44.4 had previously been the seventy-third day before the date of the general election to be held
in November; that is, the third or fourth week in August.

12. A filing deadline in mid-March imposes heavy burdens on nonparty political
organizations including, but not limited to, the following:

— It handicaps minor parties from reacting to later breaking changes in the political

landscape, including later emerging major party candidacies;

— It hampers the recruitment of convention and caucus participants because of the early

uncertainties that arise in any campaign season;

— That early in a campaign, volunteers are more difficult to recruit and retain, media coverage

and campaign contributions are more difficult to secure, and voters are less interested in the

elections;

— The Party will be locked into the candidates they nominate in March regardless of

subsequent developments and disclosures concerning the major party candidates and their

races, the Party’s own candidates, other minor party and independent candidates, or any other

state and national developments that could affect campaigns.

13. Members of the plaintiff Iowa Libertarian Party vote and associate to promote

Libertarian ideals and candidates, as do supporters of plaintiff Porter, and their efforts to advance
Case 4:19-cv-00241-SMR-HCA Document1 Filed 08/02/19 Page 5 of 7

their causes are substantially burdened by the mid-March filing deadline in lowa Code § 44.4.

14. No legitimate state interest justifies the burdens placed on the plaintiffs, on the Iowa
Libertarian Party members and supporters of plaintiff Porter, and on other minor political parties and
their candidates by lowa’s mid-March filing deadline.

15. Under Iowa law, political parties — as opposed to noparty political organizations — may
fill vacancies on their tickets up to “5:00 p.m. on the sixty-ninth day before the date of the general
election” or, that is, in late August of an election year. Iowa Code § 43.78.

16. No legitimate state interest justifies the differential and adverse treatment accorded
nonparty political organizations in lowa Code § 44.4 as compared to the treatment provided political
parties in lowa Code § 43.78.

CLAIMS FOR RELIEF

17. Iowa’s mid-March deadline set forth in lowa Code § 44.4 for the nomination of nonparty
political organizations’ candidates for the November general election violates plaintiffs’ rights
protected by the First and Fourteenth Amendments to the United States Constitution and by 42
US.C. § 1983.

18. Iowa’s mid-March deadline set forth in lowa Code § 44.4 for the nomination of nonparty
political organizations’ candidates for the November general election violates fundamental voting
and associational rights of Jowa Libertarian Party members and of the supporters of plaintiff Porter,
rights that are protected by the First and Fourteenth Amendments to the United States Constitution
and by 42 U.S.C. § 1983.

19. Iowa’s requirement that plaintiff lowa Libertarian Party file its final nominations in mid-

March of an election year while allowing “political parties” to file their nominations as late as sixty
Case 4:19-cv-00241-SMR-HCA Document1 Filed 08/02/19 Page 6 of 7

-nine days before the November general elections violates the plaintiffs’ right to equal protection of

the law as guaranteed by the Fourteenth Amendments to the United States Constitution and by 42

U.S.C. § 1983.

RELIEF REQUESTED

Plaintiffs therefore request the following relief:

A. A declaratory judgment holding that Iowa Code § 44.4 violates the plaintiffs’ rights
protected by the First and Fourteenth Amendments to the United States Constitution and by 42
U.S.C. § 1983;

B. A declaratory judgment holding that Iowa Code § 44.4 violates the First and Fourteenth
Amendments to the United States Constitution and 42 U.S.C. § 1983 by suppressing associational
and voting rights of the members of the Iowa Libertarian Party and of the supporters of plaintiff Jake
Porter;

C. A declaratory judgment that Iowa’s discriminatory treatment of nonparty political
organizations by Iowa Code § 44.4 requiring nominations to be filed in mid-March while permitting
political parties to file nominations in late August of an election year violates the rights of the
plaintiffs and the members of the Iowa Libertarian Party to equal protection of the law as guaranteed
by the Fourteenth Amendment to the United States Constitution and by 42 U.S.C. § 1983;

D. An injunction against the defendant forbidding him from enforcing the March deadline
set forth in lowa Code § 44.4 against the plaintiffs;

E. An order awarding plaintiffs their reasonable attorneys’ fees and costs;

F. All other relief to which the Court shall deem the plaintiffs to be entitled.
Case 4:19-cv-00241-SMR-HCA Document1 Filed 08/02/19 Page 7 of 7

/s/ Robert Ut. Bastress, tr,
Robert M. Bastress, Jr.
West Virginia Bar ID # 263
P.O. Box 1295
Morgantown, W.Va. 26507-1295
(304) 319-0860
rmbastress@gmail.com

|S! Gulia 44, Ofeubate
Julia A. Ofenbakh
Id. # AT0010124
Iowa Defenders, PLLC
2183 86" St., Suite C
Clive, Iowa 50325
515-868-0088
julia@iowadefenders.com

Counsel for Plaintiffs

CERTIFICATE
I, Julia A. Ofenbakh, certify that I have provided a notice of constitutional question to the

Attorney General of lowa, Tom Miller, as required by Federal Rule of Civil Procedure 5.1

/s/ uléa 44. Ofenbakle
